Justice MARTIN
concurring in part and dissenting in part.
A jury found defendant Jerry White guilty of four counts of trafficking in stolen identities. The majority today affirms the dismissal of all four charges by extending a common law rule that has never before been applied to this statutory offense. This extension of the common law rule runs counter to our long-standing requirements for indictments and furthers neither the interests of defendants nor the administration of justice. Accordingly, I respectfully dissent to that portion of the majority’s opinion.
The majority’s decision fails to properly consider the standards for legally sufficient indictments. Indictments must contain “[a] plain and concise factual statement in each count which, without allegations of an evidentiary nature, asserts facts supporting every element of a criminal offense and the defendant’s commission thereof with *310sufficient precision clearly to apprise the defendant... of the conduct which is the subject of the accusation.” N.C.G.S. § 15A-924(a)(5)(2013). The statutory requirements of N.C.G.S. § 15A-924(a)(5) fulfill a longstanding dual purpose: “to give the defendant notice of the charge against him to the end that he may prepare his defense and to be in a position to plead [double jeopardy] in the event he is again brought to trial for the same offense . . . [and] to enable the court to know what judgment to pronounce in case of conviction.” State v. Burton, 243 N.C. 277, 278, 90 S.E.2d 390, 391 (1955).
In State v. Worsley, 336 N.C. 268, 443 S.E.2d 68 (1994), this Court considered an issue nearly identical to the one now before us, involving an indictment for burglary. While the common law had required burglary indictments to specify which felony the defendant intended to commit, we held, “Such cases were decided prior to the enactment of N.C.G.S. § 15A-924(a)(5) . . . and are no longer controlling on this issue.” Id. at 279, 443 S.E.2d at 73. The former rule was “drawn from the ancient strict pleading requirements of the common law while the pleading requirements of the Criminal Procedure Act are more liberal.” Id. at 280, 443 S.E.2d at 74 (citation and internal quotation marks omitted). The indictment statute, N.C.G.S. § 15A-924, therefore “supplanted prior [common] law.” Id. at 279, 443 S.E.2d at 73. The new statutory paradigm — the same that is in place today — requires indictments to “ ‘charge [ ] the offense ... in a plain, intelligible, and explicit manner and contain [ ] sufficient allegations to enable the trial court to proceed to judgment and to bar a subsequent prosecution for the same offense.’ ” Id. at 281, 443 S.E.2d at 74 (second alteration in original) (citation omitted). The Court accordingly held that “[t]he indictment for first-degree burglary in the present case therefore satisfied] the requirements of N.C.G.S. § 15A-924(a)(5), notwithstanding the fact that it [did] not” comply with the prior common law requirement of specifying the felony the defendant intended to commit. Id. The same reasoning applies to the case before us.
“[A]n indictment couched in the language of the statute is generally sufficient to charge the statutory offense.” State v. Palmer, 293 N.C. 633, 638, 239 S.E.2d 406, 410 (1977). As long as the indictment “express [es] the charge against the defendant in a plain, intelligible, and explicit manner . . . [it] shall not be quashed.” N.C.G.S. § 15-153 (2013). Pursuant to N.C.G.S. § 15A-925, when a defendant believes he needs more information to mount his preferred defense, he “may request a bill of particulars to obtain information to supplement the facts contained in the indictment.” State v. Randolph, 312 N.C. 198, *311210, 321 S.E.2d 864, 872 (1984). “If any or all of the items of information requested are necessary to enable the defendant adequately to prepare or conduct his defense, the court must order the State to file and serve a bill of particulars.” N.C.G.S. § 15A-925(c) (2013). Indictments receive a liberal construction and quashing indictments is not favored. State v. Russell, 282 N.C. 240, 245, 192 S.E.2d 294, 297 (1972) (citations omitted). Moreover, “it is not the function of an indictment to bind the hands of the State with technical rules of pleading; rather, its purposes are to identify clearly the crime being charged, thereby putting the accused on reasonable notice to defend against it and prepare for trial, and to protect the accused from being jeopardized by the State more than once for the same crime.” State v. Sturdivant, 304 N.C. 293, 311, 283 S.E.2d 719, 731 (1981) (citation omitted).
In this case, White’s indictment for trafficking in stolen identities mirrored the language of the controlling statute. The indictment not only alleged the precise statutory language but also included the names of White’s victims, the dates of the sales, the county in which the sales occurred, and the type of identifying information being trafficked. Yet the majority has seen fit to void that indictment based on a common law rule that has never been — and should not be— extended to trafficking in stolen identities.
The rule applied by the majority because of its “logical extension” to this case was formally announced in State v. Bissette, 250 N.C. 514, 108 S.E.2d 858 (1959), but it originated much earlier. The Court’s earliest application of the rule requiring the State to allege the name of the recipient of an illicit sale was in the unlawful sale of alcohol, and its purpose was “to identify the particular fact or transaction on which the indictment is founded.” State v. Stamey, 71 N.C. 202, 203 (1874); see also State v. Pickens, 79 N.C. 652 (1878); State v. Blythe, 18 N.C. (1 Dev. & Bat. Eq.) 199 (1835). Bissette extended that rule to the unlawful sale of agricultural seeds. 250 N.C. at 517-18, 108 S.E.2d at 861. Later, the Court again extended the rule to the unlawful sale of narcotics. State v. Bennett, 280 N.C. 167, 169, 185 S.E.2d 147, 149 (1971).
The commonality among all these cases is the inherent fungibility of the substances being unlawfully sold. Differentiating between two jugs of malt liquor, two sacks of tobacco seed, or two baggies of cocaine is nearly impossible. It was this lack of differentiation that raised the concern of multiple prosecutions for the same transaction. Because the goods themselves could not be used to specify which *312unlawful transaction was the basis for prosecution, this Court substituted a different identifying element, concluding, “When the name of the vendee of the liquor is given, the particular transaction on which the indictment is founded is identified.” State v. Tisdale, 145 N.C. 422, 425, 58 S.E. 998, 999-1000 (1907).
Stolen identities, however, are not fungible goods. The inherent nature of the information regulated by N.C.G.S. §§ 14-113.20 and 14-113.20A — -social security numbers, drivers license numbers, bank account numbers, debit and credit card numbers, digital signatures, biometric data, etc. — is that they are unique identifiers. The uniqueness and non-fungibility of these data are what make them valuable. When the State alleges trafficking in stolen identities, it must allege specific information sufficient to put defendant on notice when it “asserts facts supporting every element of [the] criminal offense and the defendant’s commission thereof.” N.C.G.S. § 15A-924(a)(5). Alleging the specific credit card or passport number that has been sold necessarily limits the possible transactions for prosecution. Therefore, logic does not require the extension of the Bissette rule to the offense of trafficking in stolen identities.
While the majority uses the potential for repetitious and anonymous sales as a reason to enforce the extra-statutory Bissette rule, in reality it shows the harmful consequences of extending the rule. As noted by the majority, stolen identifying information can be sold many times over to anonymous purchasers, creating a situation (not at issue here) in which a defendant has sold someone else’s identifying information so many times that he does not know to which sale the indictment is referring. While alleging the recipient may provide additional notice to the defendant, compliance with the Bissette rule may be accomplished either by alleging “the name of the person to whom the sale was made” or that “the purchaser was in fact unknown.” Bissette, 250 N.C. at 517-18, 108 S.E.2d at 861 (citations omitted). The State can thus comply with this extra-statutory common law rule without providing any useful information to the defendant. Yet under the majority’s rule, failure to include this statement is grounds for quashing the indictment and finding a jurisdictional defect. This result furthers neither defendant’s desire for notice of his alleged crimes nor the State’s interest in pursuing violations of our criminal code. The Bissette rule simply is poorly tailored to this uniquely twenty-first century criminal offense.
*313As in Worsley, the passage of N.C.G.S. § 15A-924 supplanted the prior common law requirement. The indictment here charged the offense “in a plain, intelligible, and explicit manner” that “informed] the defendant of the charge against him with sufficient certainty to enable him to prepare his defense.” Worsley, 336 N.C. at 281, 443 S.E.2d at 74 (citations and quotation marks omitted).
The decision to extend or limit common law rules is rooted in the courts’ duty “to reflect the spirit of their times and discard legal rules when they serve to impede society rather than to advance it.” Nelson v. Freeland, 349 N.C. 615, 632, 507 S.E.2d 882, 893 (1998) (citation and quotation marks omitted). The State suffers a harsh penalty for flawed indictments — complete dismissal of its case. The Criminal Procedure Act was “designed to remove from our law unnecessary technicalities which tend to obstruct justice.” State v. Freeman, 314 N.C. 432, 436, 333 S.E.2d 743, 746 (1985). Accordingly, when determining whether indictments are fatally flawed, we apply N.C.G.S. § 15A-924 and decline to “engraft additional unnecessary burdens upon the due administration of justice.” Id. The common law “is not inflexible, and therefore we will not hesitate to abandon a rule which has resulted in injustices, whether it be criminal or civil.” Nelson, 349 N.C. at 632, 507 S.E.2d at 893 (citation omitted). The indictment in this case reasonably put White on notice of the transactions for which he was being prosecuted. It contained “plain and concise factual statements] supporting every element of [the] criminal offense[s] with sufficient precision to clearly apprise the defendant of the conduct which [was] the subject of the accusation.” Freeman, 314 N.C. at 436, 333 S.E.2d at 746. I would not quash this indictment based on a technical pleading requirement that this Court now imposes for the first time. Accordingly, I respectfully concur in part and dissent in part.
Justice NEWBY joins in this opinion.